DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/360,252 filled on 03/21/2019.
Claims 1-10 are presented for examination.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first specifier”, “second specifier processor”, “third specifier” and “calculator” in claim 10, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10, claim elements first specifier”, “second specifier processor”, “third specifier” and “calculator” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures perform(s) the claim function. There is no disclosure of any particular structure for modules/units to perform “specify axis central positions of three axes”; “specify two planes including two arcs of which rotation centers are represented by two axes farther away from the robot mounting surface among the three axes”;  “specify a position of a predetermined point on the arc farther away from the robot mounting surface among the two arcs” and “determine an angle adjustment amount of the three axes in a rotation direction and an angle adjustment amount of an axis”,  in claim 10.
Therefore, the claim 10 is indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure to perform the claimed function of “specify axis central positions of three axes”; “specify two planes including two arcs of which rotation centers are represented by two axes farther away from the robot mounting surface among the three axes”;  “specify a position of a predetermined point on the arc farther away from the robot mounting surface among the two arcs” and “determine an angle adjustment amount of the three axes in a rotation direction and an angle adjustment amount of an axis”, in claim 10. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawaga Naoya (DE 102011052386A1, attached English translate is used for claim mapping) (hereinafter Naoya) in view of Mohri et al. (US 5,162,713) (hereinafter Mohri).

Claim 1. Naoya teaches a method of adjusting a posture of a 6-axis robot standing in a direction perpendicular or substantially perpendicular to a robot mounting surface (See Para. [0007], discloses “six axis robot and the axis center of the first axis perpendicular to the installation plane), the method comprising:
specifying axis central positions of three axes located at different heights in the direction perpendicular or substantially perpendicular to the robot mounting surface of the 6-axis robot (See Para. [0007], [0010], discloses “specify the center of each axis of the robot, and the center of axis is perpendicular to the installation plane”);
specifying two planes including two arcs of which rotation centers are represented by two axes farther away from the robot mounting surface among the three axes (See Para. [0042], [0045], [0047], [0058]-[0059], [0095], discloses the general conditions of the claim invention); and
determining an angle adjustment amount of the three axes in a rotation direction and an angle adjustment amount of an axis extending between the two axes in a rotation direction based on the specified axis central positions of the three axes, the specified two planes, and the specified position of the predetermined point (See Para. [0045], “determine a rotation angle of the shoulder 6 relative to the base 5, a rotation angle of the lower arm 7 relative to the shoulder 6, a rotation angle of the first upper arm 8 relative to the lower arm 7, a rotation angle of the second upper arm 9 relative to the first upper arm 8, a rotation angle of the joint 10 relative to the second upper arm 9 and a rotation angle of the flange 11 relative to the joint 10”, and see Para. [0058]-[0061] “calibrating shifting angle, which is later used to calibrate the original position of the sixth axis A6”, and see Para. [0010], [0101], [0113], discloses “angle calibration”). The examiner notes that the prior art, Naoya teaches the claimed invention except the feature of specifying a position of a predetermined point on the arc farther away from the robot mounting surface among the two arcs
However, Mohri teaches, specifying a position of a predetermined point on the arc farther away from the robot mounting surface among the two arcs (See Fig. 4, Step 151-155). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Naoya with the teaching of Mohri to incorporate the feature in order to make an origin of the robot coordinate system coincident with an origin of an absolute coordinate system and in which, in addition thereto, an error of a vertical, third axis can be determined and suitably obtaining a position of a rotation center of a second axis and a measuring method to remove backlash error of a robot driving system.

Claim 2. The teaching of Naoya as modified by the teaching of Mohri teaches the method of claim 1, wherein the determining of the angle adjustment amount is performed before calibration is performed on the 6-axis robot (See Naoya, Para. [0007], [0010], “an angle between a measuring direction along which the distance measuring means measures the distance and a line which is normal or perpendicular to the installation plane, is generated, denoted by Θ_def [rad]; and a sixth step of calibrating the original position of the sixth axis based on the obtained angle error Δφ6”, hence the angle adjustment amount is performed before calibration is performed on the 6-axis robot).

Claim 3. The teaching of Naoya as modified by the teaching of Mohri teaches the method of claim 1, wherein the 6-axis robot includes a first rotational joint, a second rotational joint, a third rotational joint, a fourth rotational joint, a fifth rotational joint, and a sixth rotational joint in order from the robot mounting surface (See Naoya, Para. [0041], discloses “rotary joint which has a connecting axis referred to first, second, third, fourth and fifth axis”), and
the three axes include:
a rotation axis of the second rotational joint (See Naoya, Para. [0041], “rotary joint which has a connecting axis referred to as the second axis”);
a rotation axis of the third rotational joint (See Naoya, Para. [0041], “rotary joint which has a connecting axis referred to as the third axis”); and
a rotation axis of the fifth rotational joint (See Naoya, Para. [0041], “rotary joint which has a connecting axis referred to as the fifth axis”).

Claim 4. The teaching of Naoya as modified by the teaching of Mohri teaches the method of claim 3, wherein the angle adjustment amount is an amount that makes an angle difference between the perpendicular or substantially perpendicular direction and a first arm extending from the second rotational joint to the third rotational joint zero (See Naoya, Para. [0002], “the axes are placed in their original positions”, and Para. [0007], “center of the axes are perpendicular to the installation plane”, hence angle difference is zero, same as claimed).

Claim 5. The teaching of Naoya as modified by the teaching of Mohri teaches the method of claim 3, wherein the angle adjustment amount is an amount that makes an angle difference between the perpendicular or substantially perpendicular direction and a second arm extending from the fourth rotational joint to the fifth rotational joint zero (See Naoya, Para. [0002], “the axes are placed in their original positions”. And see Para. [0007], “”center of the axes are perpendicular to the installation plane”, hence angle difference is zero, same as claimed).

Claim 6. The teaching of Naoya as modified by the teaching of Mohri teaches the method of claim 3, wherein the specifying of the axis central position of the rotation axis of the second rotational joint includes calculating an axis central position of the rotation axis of the second rotational joint from at least three points on an arc represented by a front end of the 6-axis robot about a current axis central position of the rotation axis of the second rotational joint while the third rotational joint and the fifth rotational joint are fixed (See Naoya, Para. [0010], discloses “the present invention provides a method for calibrating an original position of a fourth axis of a 6-axis robot installed on an installation level, the robot having a first axis with an axis center thereof and a second axis with an axis center thereof , has a third axis with an axis center thereof, a fourth axis with an axis center thereof, a fifth axis with an axis center thereof, and the sixth axis with an axis center thereof”. The examiner notes that the prior art, Naoya discloses in Para. [0010], the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Naoya in view of the teaching of Mohri to deploy the claimed invention in order to compensate an error in multi-axes robot).

Claim 7. The teaching of Naoya as modified by the teaching of Mohri teaches the method of claim 3, wherein the specifying of the axis central position of the rotation axis of the third rotational joint includes calculating an axis central position of the rotation axis of the third rotational joint from at least three points on an arc represented by a front end of the 6-axis robot about a current axis central position of the rotation axis of the third rotational joint while the second rotational joint and the fifth rotational joint are fixed (See Naoya, Para. [0010], discloses “the present invention provides a method for calibrating an original position of a fourth axis of a 6-axis robot installed on an installation level, the robot having a first axis with an axis center thereof and a second axis with an axis center thereof , has a third axis with an axis center thereof, a fourth axis with an axis center thereof, a fifth axis with an axis center thereof, and the sixth axis with an axis center thereof”. The examiner notes that the prior art, Naoya discloses in Para. [0010], the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Naoya in view of the teaching of Mohri to deploy the claimed invention in order to compensate an error in multi-axes robot).

Claim 8. The teaching of Naoya as modified by the teaching of Mohri teaches the method of claim 3, wherein the specifying of the axis central position of the rotation axis of the fifth rotational joint includes calculating an axis central position of the rotation axis of the fifth rotational joint from at least three points on an arc represented by a front end of the 6-axis robot about a current axis central position of the rotation axis of the fifth rotational joint while the second rotational joint and the third rotational joint are fixed (See Naoya, Para. [0010], discloses “the present invention provides a method for calibrating an original position of a fourth axis of a 6-axis robot installed on an installation level, the robot having a first axis with an axis center thereof and a second axis with an axis center thereof , has a third axis with an axis center thereof, a fourth axis with an axis center thereof, a fifth axis with an axis center thereof, and the sixth axis with an axis center thereof”. The examiner notes that the prior art, Naoya discloses in Para. [0010], the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Naoya in view of the teaching of Mohri to deploy the claimed invention in order to compensate an error in multi-axes robot).

Claim 9. The teaching of Naoya as modified by the teaching of Mohri teaches the method of claim 6, further comprising obtaining the points on the arc using a laser tracker (See Para. [0059]-[0060], [0096], “the laser measuring tool 20 is used to measure the distance of point P1, P2”. Furthermore, see Mohri , Fig. 9A-9B, discloses “determined three points on the arc”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Naoya with the teaching of Mohri to incorporate the feature in order to make an origin of the robot coordinate system coincident with an origin of an absolute coordinate system and in which, in addition thereto, an error of a vertical, third axis can be determined and suitably obtaining a position of a rotation center of a second axis and a measuring method to remove backlash error of a robot driving system.

Claim 10. Naoya teaches an apparatus for adjusting a posture of a 6-axis robot standing in a direction perpendicular or substantially perpendicular to a robot mounting surface (see Para. [0037], “Control unit 3, which regulates or controls the operation of the robot. Control unit 3 performs various functions including position / posture control means and home position calibration means for calibrating the home position of arms of the robot 2”), the apparatus comprising:
a first specifier to specify axis central positions of three axes located at different heights in a perpendicular or substantially perpendicular direction of the 6-axis robot (See Para. [0007], [0010], discloses “specify the center of each axis of the robot, and the center of axis is perpendicular to the installation plane”);
a second specifier processor to specify two planes including two arcs of which rotation centers are represented by two axes farther away from the robot mounting surface among the three axes (See Para. [0042], [0045], [0047], [0058]-[0059], [0095], discloses the general conditions of the claim invention); and
a calculator to determine an angle adjustment amount of the three axes in a rotation direction and an angle adjustment amount of an axis extending between the two axes in a rotation direction based on the specified axis central positions of the three axes, the specified two planes, and the specified position of the predetermined point (See Para. [0045], “determine a rotation angle of the shoulder 6 relative to the base 5, a rotation angle of the lower arm 7 relative to the shoulder 6, a rotation angle of the first upper arm 8 relative to the lower arm 7, a rotation angle of the second upper arm 9 relative to the first upper arm 8, a rotation angle of the joint 10 relative to the second upper arm 9 and a rotation angle of the flange 11 relative to the joint 10”, and see Para. [0058]-[0061] “calibrating shifting angle, which is later used to calibrate the original position of the sixth axis A6”, and see Para. [0010], [0101], [0113], discloses “angle calibration”). The examiner notes that the prior art, Naoya teaches the claimed invention except the feature of a third specifier to specify a position of a predetermined point on the arc farther away from the robot mounting surface among the two arcs.
However, Mohri teaches, specify a position of a predetermined point on the arc farther away from the robot mounting surface among the two arcs (See Fig. 4, Step 151-155). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Naoya with the teaching of Mohri to incorporate the feature in order to make an origin of the robot coordinate system coincident with an origin of an absolute coordinate system and in which, in addition thereto, an error of a vertical, third axis can be determined and suitably obtaining a position of a rotation center of a second axis and a measuring method to remove backlash error of a robot driving system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664